
	
		II
		112th CONGRESS
		1st Session
		S. 980
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mrs. Murray (for
			 herself, Ms. Murkowski,
			 Ms. Cantwell, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To promote secure ferry transportation and for other
		  purposes.
	
	
		1.Short
			 titlesThis Act may be cited
			 as the United States Ferry Systems
			 Investment Act of 2011.
		2.FindingsCongress finds the following:
			(1)Ferries are a
			 vital part of the United States transportation system, transporting more than
			 100,000,000 passengers annually in at least 38 States.
			(2)In many congested
			 metropolitan areas, ferries are 1 of the few remaining options for significant
			 transportation capacity expansion.
			(3)Ferries are the
			 sole or primary transportation connection for many island and isolated
			 communities.
			(4)Ferries provide a
			 critical emergency evacuation alternative for both large cities and remote
			 locations.
			(5)Ferries can be
			 part of an interim solution when transportation infrastructure fails, for
			 example after the terrorist attacks in New York on September 11, 2001,
			 disrupted train service and after part of the San Francisco Bay Bridge
			 collapsed in the Loma Prieta earthquake, ferries were used to provide interim
			 transportation.
			(6)Ferries offer a
			 relatively energy-efficient, environmentally friendly, and low-stress mode of
			 travel.
			(7)Almost all of the
			 largest and important ferry services are publicly owned or provide
			 transportation at public terminals, are integrated with other transportation
			 modes, and are operated in a manner to serve the public interest.
			(8)According to the
			 Secretary of Transportation, nearly 25 percent of United States ferries are at
			 least 40 years old and 5 percent of United States ferries are at least 60 years
			 old.
			(9)Federal
			 investment in the United States ferry system is necessary because—
				(A)ferries play a
			 unique and important role in the United States transportation system;
				(B)there is a large
			 and growing need for new and replacement ferry vessels and terminals;
			 and
				(C)ferries do not
			 fit neatly into other Federal, mode-specific transportation programs.
				(10)The distribution
			 of Federal ferry funds by formula is appropriate because this method of
			 distribution would dedicate more funding to the largest and most important
			 public ferry systems.
			(11)The distribution
			 of Federal ferry funds by discretionary awards is also appropriate because this
			 method of distribution would help initiate and expand ferry services throughout
			 the United States.
			3.Secretary
			 definedIn this Act, the term
			 Secretary means the Secretary of Transportation.
		4.Construction of
			 ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code,
			 is amended by striking subsections (c), (d), and (e) and inserting the
			 following:
			
				(c)Distribution of
				fundsOf the amounts made available to ferry systems and public
				entities responsible for developing ferries under this section in a fiscal
				year—
					(1)50 percent shall
				be allocated at the discretion of the Secretary; and
					(2)50 percent shall
				be allocated in accordance with the formula set forth in subsection (d).
					(d)FormulaOf
				the amounts allocated pursuant to subsection (c)(2)—
					(1)50 percent shall
				be allocated among eligible entities in the ratio that—
						(A)the number of
				ferry passengers carried by each ferry system in the most recent fiscal year;
				bears to
						(B)the number of
				ferry passengers carried by all ferry systems in the most recent fiscal
				year;
						(2)25 percent shall
				be allocated among eligible entities in the ratio that—
						(A)the number of
				vehicles carried by each ferry system in the most recent fiscal year; bears
				to
						(B)the number of
				vehicles carried by all ferry systems in the most recent fiscal year;
				and
						(3)25 percent shall
				be allocated among eligible entities in the ratio that—
						(A)the total route
				miles serviced by each ferry system; bears to
						(B)the total route
				miles serviced by all ferry systems.
						(e)Funding
					(1)In
				generalThere shall be available to the Secretary from the
				Highway Trust Fund (other than the Mass Transit Account) $200,000,000 for each
				of the fiscal years 2012 through 2018 to carry out this section.
					(2)Period of
				availabilityNotwithstanding section 118(b), amounts made
				available to carry out this section shall remain available until
				expended.
					.
		5.Eligibility of
			 ferries for clean fuels grant programSection 5308 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (a)(2)—
				(A)in clause (i), by
			 inserting , or ferries before the semicolon at the end;
			 and
				(B)in clause (iii),
			 by inserting or ferries before the semicolon at the end;
			 and
				(2)in subsection
			 (c)—
				(A)in the subsection
			 heading, by inserting and
			 ferries after buses; and
				(B)by inserting
			 or ferries before the period at the end.
				6.Ferry Joint
			 Program Office
			(a)Establishment
			 and purpose
				(1)EstablishmentThe
			 Secretary shall establish within the Department of Transportation a Ferry Joint
			 Program Office (referred to in this section as the Office) for
			 the purposes described in paragraph (2).
				(2)PurposesThe
			 purposes of the Office shall be—
					(A)to coordinate
			 Federal programs affecting ferry and ferry facility construction, maintenance,
			 operations, and security; and
					(B)to promote
			 transportation by ferry as a component of the United States transportation
			 system.
					(b)FunctionsThe
			 head of the Office shall—
				(1)coordinate
			 programs related to ferry transportation carried out by—
					(A)the Department of
			 Transportation, including programs carried out by the Federal Highway
			 Administration, the Federal Transit Administration, the Maritime
			 Administration, and the Research and Innovative Technology
			 Administration;
					(B)the Department of
			 Homeland Security; and
					(C)other Federal and
			 State agencies, as appropriate;
					(2)ensure resource
			 accountability for programs carried out by the Secretary related to ferry
			 transportation;
				(3)provide strategic
			 leadership for research, development, testing, and deployment of technologies
			 related to ferry transportation;
				(4)promote ferry
			 transportation as a means to reduce social, economic, and environmental costs
			 associated with traffic congestion; and
				(5)develop energy
			 efficient operating models to reduce carbon emissions associated with ferry
			 transportation.
				7.National ferry
			 databaseSection 1801(e) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (Public Law 109–59; 23 U.S.C. 129 note) is amended—
			(1)in paragraph (2),
			 by inserting , including any Federal, State, and local government
			 funding sources after sources; and
			(2)in paragraph
			 (4)—
				(A)in subparagraph
			 (B), by striking and at the end;
				(B)by redesignating
			 subparagraph (C) as subparagraph (D);
				(C)by inserting
			 after subparagraph (B), the following:
					
						(C)ensure that the
				database is consistent with the national transit database maintained by the
				Federal Transit Administration
						;
				and
				(D)in subparagraph
			 (D), as redesignated, by striking 2009 and inserting
			 2018.
				8.National Ferry
			 Transportation Institute
			(a)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall award a grant to a college to establish a National Ferry Transportation
			 Institute (referred to in this section as an Institute) at the
			 college.
			(b)AdministrationThe
			 Secretary shall award and administer the grant under subsection (a) in
			 cooperation with the heads of appropriate entities of the Department of
			 Transportation and of the appropriate State transportation department, public
			 ferry transportation authorities, private ferry operators, ferry builders,
			 ferry transportation employees, and other colleges, universities, and research
			 institutes.
			(c)FunctionsThe
			 Institute—
				(1)shall conduct
			 research and recommend development activities on methods of improving ferry
			 transportation programs in the United States, including methods of reducing
			 wake, providing alternative propulsion, integrating use of clean, renewable
			 fuels, and testing advanced materials for use in ferry construction;
				(2)shall develop and
			 conduct training programs for ferry transportation system employees, United
			 States Government employees, and other individuals, as appropriate, on
			 developments, techniques, and procedures pertaining to the construction and
			 operation of ferries;
				(3)shall encourage
			 and assist collaborative efforts by public and private entities to preserve,
			 improve, and expand the use of ferries as a mode of transportation;
				(4)shall preserve,
			 utilize, and display historical information about the use of ferry
			 transportation in the United States and in foreign countries;
				(5)shall develop
			 models and recommendations to enhance security on ferries and in and around
			 ferry facilities; and
				(6)may provide funds
			 from a grant under subsection (a) to a contractor or other entity to assist the
			 Institute in carrying out the functions described in paragraphs (1) through
			 (5).
				(d)Selection
			 criteriaIn awarding the grant under subsection (a), the
			 Secretary shall consider—
				(1)the extent to
			 which the needs of the State in which the applicant is located are
			 representative of the importance of public and private ferries to the region’s
			 transportation system, including regional travel and long-range travel and
			 service to isolated communities;
				(2)the historical
			 importance of ferry transportation to the region in which the applicant is
			 located;
				(3)the history and
			 diversity of the region in the maritime community, including ferry construction
			 and repair and other shipbuilding activities;
				(4)the anticipated
			 growth of ferry transportation and the building of ferries in the
			 region;
				(5)the availability
			 of public-private collaboration in the region; and
				(6)the demonstrated
			 research and extension resources available to the applicant to successfully
			 carry out the functions described in subsection (c).
				(e)Requirement for
			 non-Federal fundingA college may not receive the grant under
			 subsection (a) unless the college certifies that it will provide, from
			 non-Federal sources, 25 percent of the costs associated with establishing,
			 operating, and maintaining the Institute, including carrying out the research
			 and development activities of the Institute.
			(f)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall submit a report to Congress that describes
			 activities carried out under this section, including the activities carried out
			 by the Institute.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary $5,000,000 for each of the fiscal years 2012 through 2018 to carry
			 out this section.
			
